UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended Sept.30,2010 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-31387 Northern States Power Company (Exact name of registrant as specified in its charter) Minnesota 41-1967505 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 414 Nicollet Mall Minneapolis, Minnesota (Address of principal executive offices) (Zip Code) (612) 330-5500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 and Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).oYesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class OutstandingatNov.1,2010 Common Stock, $0.01 par value 1,000,000 shares Northern States Power Company (a Minnesota corporation) meets the conditions set forth in General Instruction H (1)(a)and (b)of Form10-Q and is therefore filing this Form10-Q with the reduced disclosure format specified in General Instruction H (2)to such Form10-Q. TABLE OF CONTENTS PARTI — FINANCIAL INFORMATION Item l. Financial Statements (Unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 4. Controls and Procedures 33 PARTII — OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 6. Exhibits 34 SIGNATURES 35 Certifications Pursuant to Section302 1 Certifications Pursuant to Section906 1 Statement Pursuant to Private Litigation 1 This Form10-Q is filed by Northern States Power Company, a Minnesota corporation (NSP-Minnesota). NSP-Minnesota is a wholly owned subsidiary of XcelEnergyInc. (XcelEnergy). Additional information on XcelEnergy is available on various filings with the Securities and Exchange Commission (SEC). 2 Table of Contents PART1.— FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS NSP-MINNESOTA AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (amounts in thousands of dollars) Three Months Ended Sept.30, Nine Months Ended Sept.30, Operating revenues Electric $ Natural gas Other Total operating revenues Operating expenses Electric fuel and purchased power Cost of natural gas sold and transported Cost of sales — other Other operating and maintenance expenses Conservation program expenses Depreciation and amortization Taxes (other than income taxes) Total operating expenses Operating income Other income (expense), net (1,026 ) (1,168 ) Allowance for funds used during construction — equity Interest charges and financing costs Interest charges — includes other financing costs of $1,405, $1,424, $4,216 and $4,371, respectively Allowance for funds used during construction — debt (4,115 ) (4,285 ) (13,592 ) (13,237 ) Total interest charges and financing costs Income before income taxes Income taxes Net income $ See Notes to Consolidated Financial Statements 3 Table of Contents NSP-MINNESOTA AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (amounts in thousands of dollars) Nine Months Ended Sept. 30, Operating activities Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Nuclear fuel amortization Deferred income taxes Amortization of investment tax credits (2,338 ) (2,628 ) Allowance for equity funds used during construction (26,698 ) (21,247 ) Net realized and unrealized hedging and derivative transactions (8,534 ) Changes in operating assets and liabilities: Accounts receivable Accrued unbilled revenues Inventories (13,889 ) Recoverable purchased natural gas and electric energy costs Other current assets (60,131 ) (16,378 ) Accounts payable (146,757 ) (66,970 ) Net regulatory assets and liabilities (25,529 ) Other current liabilities (3,590 ) (5,094 ) Change in other noncurrent assets (225 ) Change in other noncurrent liabilities (14,620 ) (35,086 ) Net cash provided by operating activities Investing activities Utility capital/construction expenditures (892,638 ) (652,863 ) Allowance for equity funds used during construction Purchase of investments in external decommissioning fund (3,309,093 ) (1,278,554 ) Proceeds from sale of investments in external decommissioning fund Investments in utility money pool arrangement (55,500 ) (55,500 ) Repayments from utility money pool arrangement Advances to affiliate (218,200 ) (33,400 ) Advances from affiliate Other investments (1,041 ) Net cash used in investing activities (841,633 ) (634,794 ) Financing activities Proceeds from short-term borrowings, net - Borrowings under utility money pool arrangement Repayments under utility money pool arrangement (657,500 ) (415,800 ) Proceeds from issuance of long-term debt - Repayment of long-term debt (175,029 ) (250,024 ) Capital contributions from parent Dividends paid to parent (174,569 ) (174,246 ) Net cash provided by (used in) financing activities (181,042 ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest, net of amounts capitalized $ ) $ ) Cash (paid) received for income taxes, net (18,846 ) Supplemental disclosure of non-cash investing transactions: Property, plant and equipment additions in accounts payable $ $ See Notes to Consolidated Financial Statements 4 Table of Contents NSP-MINNESOTA AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (amounts in thousands of dollars) Sept.30, 2010 Dec.31, 2009 Assets Current assets Cash and cash equivalents $ $ Notes receivable from affiliates Investments in utility money pool arrangement - Accounts receivable, net Accounts receivable from affiliates Accrued unbilled revenues Inventories Recoverable purchased natural gas and electric energy costs Derivative instruments valuation Prepayments and other Total current assets Property, plant and equipment, net Other assets Nuclear decommissioning fund and other investments Regulatory assets Derivative instruments valuation Other Total other assets Total assets $ $ Liabilities and Equity Current liabilities Current portion of long-term debt $ 24 $ Accounts payable Accounts payable to affiliates Taxes accrued Accrued interest Dividends payable to parent Derivative instruments valuation Other Total current liabilities Deferred credits and other liabilities Deferred income taxes Deferred investment tax credits Asset retirement obligations Regulatory liabilities Pension and employee benefit obligations Derivative instruments valuation Other Total deferred credits and other liabilities Commitments and contingent liabilities Capitalization Long-term debt Common stock – authorized 5,000,000 shares of $0.01 par value; outstanding 1,000,000 shares 10 10 Additional paid-in capital Retained earnings Accumulated other comprehensive income Total common stockholder’s equity Total liabilities and equity $ $ See Notes to Consolidated Financial Statements 5 Table of Contents NSP-MINNESOTA AND SUBSIDIARIES Notes to Consolidated Financial Statements (UNAUDITED) In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments necessary to present fairly, in accordance with accounting principles generally accepted in the United States of America (GAAP), the financial position of NSP-Minnesota and its subsidiaries as of Sept.30,2010 and Dec.31,2009; the results of its operations for the three and nine months ended Sept.30,2010 and 2009; and its cash flows for the nine months ended Sept.30,2010 and 2009.All adjustments are of a normal, recurring nature, except as otherwise disclosed.Management has also evaluated the impact of events occurring after Sept.30,2010 up to the date of issuance of these consolidated financial statements.These statements contain all necessary adjustments and disclosures resulting from that evaluation.The Dec.31,2009 balance sheet information has been derived from the audited 2009 consolidated financial statements.These notes to the consolidated financial statements have been prepared pursuant to the rulesand regulations of the SEC for Quarterly Reports on Form10-Q.Certain information and note disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rulesand regulations.For further information, refer to the consolidated financial statements and notes thereto included in the NSP-Minnesota Annual Report on Form10-K for the year ended Dec.31,2009, filed with the SEC on March1, 2010.Due to the seasonality of NSP-Minnesota’s electric and natural gas sales, interim results are not necessarily an appropriate base from which to project annual results. 1.Summary of Significant Accounting Policies The significant accounting policies set forth in Note 1 to the consolidated financial statements in NSP-Minnesota’s Annual Report on Form10-K for the year ended Dec.31,2009, appropriately represent, in all material respects, the current status of accounting policies and are incorporated herein by reference. 2.Accounting Pronouncements Recently Adopted Consolidation of Variable Interest Entities — In June2009, the Financial Accounting Standards Board (FASB) issued new guidance on consolidation of variable interest entities. The guidance affects various elements of consolidation, including the determination of whether an entity is a variable interest entity and whether an enterprise is a variable interest entity’s primary beneficiary. These updates to the FASB Accounting Standards Codification (ASC or Codification) were effective for interim and annual periods beginning after Nov.15,2009.NSP-Minnesota implemented the guidance on Jan. 1, 2010, and the implementation did not have a material impact on its consolidated financial statements.For further information and required disclosures regarding variable interest entities, see Note 6 to the consolidated financial statements. Fair Value Measurement Disclosures — In January2010, the FASB issued Fair Value Measurements and Disclosures (Topic820)— Improving Disclosures about Fair Value Measurements (Accounting Standards Update (ASU) No.2010-06), which updates the Codification to require new disclosures for assets and liabilities measured at fair value. The requirements include expanded disclosure of valuation methodologies for fair value measurements, transfers between levels of the fair value hierarchy, and gross rather than net presentation of certain changes in Level3 fair value measurements. The updates to the Codification contained in ASU No.2010-06 were effective for interim and annual periods beginning after Dec.15, 2009, except for requirements related to gross presentation of certain changes in Level3 fair value measurements, which are effective for interim and annual periods beginning after Dec.15,2010.NSP-Minnesota implemented the portions of the guidance required on Jan. 1, 2010, and the implementation did not have a material impact on its consolidated financial statements.For further information and required disclosures, see Note 9 to the consolidated financial statements. 6 Table of Contents 3.Selected Balance Sheet Data (ThousandsofDollars) Sept.30, 2010 Dec.31, 2009 Accounts receivable, net Accounts receivable $ $ Less allowance for bad debts (19,398 ) (22,675 ) $ $ Inventories Materials and supplies $ $ Fuel Natural gas $ $ Property, plant and equipment, net Electric plant $ $ Natural gas plant Common and other property Construction work in progress Total property, plant and equipment Less accumulated depreciation (5,188,637 ) (5,030,836 ) Nuclear fuel Less accumulated amortization (1,513,827 ) (1,435,677 ) $ $ 4.Income Taxes Medicare PartD Subsidy Reimbursements—In March 2010, the Patient Protection and Affordable Care Act was signed into law.The law includes provisions to generate tax revenue to help offset the cost of the new legislation.One of these provisions reduces the deductibility of retiree health care costs to the extent of federal subsidies received by plan sponsors that provide retiree prescription drug benefits equivalent to Medicare Part D coverage, beginning in 2013.Based on this provision, NSP-Minnesota is subject to additional taxes and is required to reverse previously recorded tax benefits in the period of enactment. NSP-Minnesota expensed approximately $3.3 million of previously recognized tax benefits relating to Medicare PartD subsidies during the first quarter of 2010. NSP-Minnesota does not expect the $3.3 million of additional tax expense to recur in future periods. However, the 2010 effective tax rate (ETR) will increase due to additional tax expense of approximately $0.8 million associated with current year retiree health care accruals. Federal Audit — NSP-Minnesota is a member of the XcelEnergy affiliated group that filesa consolidated federal income tax return.During the first quarter of 2010, the Internal Revenue Service (IRS) completed an examination of XcelEnergy’s federal income tax returns of tax years 2006 and 2007. The IRS did not propose any material adjustments for those tax years. The statute of limitations applicable to XcelEnergy’s 2006 federal income tax return expired in August 2010.The statute of limitations applicable to XcelEnergy’s 2007 federal income tax return will expire in September 2011.The IRS commenced an examination of tax years 2008 and 2009 in the third quarter of 2010.As of Sept.30,2010, the IRS had not proposed any material adjustments to tax years 2008 and 2009. State Audits — NSP-Minnesota is a member of the XcelEnergy affiliated group that files consolidated state income tax returns.As of Sept. 30, 2010, NSP-Minnesota’s earliest open tax year that is subject to examination by state taxing authorities under applicable statutes of limitations is 2006.In 2009, XcelEnergy received a request for information from the state of Minnesota relating to tax years 2002 through 2007 in order to determine whether to undertake an audit of those years. During the second quarter of 2010, the state of Minnesota informed XcelEnergy that its information requests related to the years 2002 through 2007 had been fulfilled and that the state does not intend to perform an audit on these years at this time.There currently are no state income tax audits in progress. 7 Table of Contents Unrecognized Tax Benefits — The unrecognized tax benefit balance includes permanent tax positions, which if recognized would affect the annual ETR.In addition, the unrecognized tax benefit balance includes temporary tax positions for which the ultimate deductibility is highly certain but for which there is uncertainty about the timing of such deductibility.A change in the period of deductibility would not affect the ETR but would accelerate the payment of cash to the taxing authority to an earlier period. A reconciliation of the amount of unrecognized tax benefit is as follows: (MillionsofDollars) Sept.30, 2010 Dec.31, 2009 Unrecognized tax benefit - Permanent tax positions $ $ Unrecognized tax benefit - Temporary tax positions Unrecognized tax benefit balance $ $ The unrecognized tax benefit balance was reduced by the tax benefits associated with net operating loss (NOL) and tax credit carryforwards.The amounts of tax benefits associated with NOL and tax credit carryforwards were as follows: (MillionsofDollars) Sept.30, 2010 Dec.31, 2009 Tax benefits associated with NOL and tax credit carryforwards $ ) $ ) The increase in the unrecognized tax benefit balance of $4.7million from June 30, 2010 to Sept.30,2010 and $6.6 million from Dec.31,2009 to Sept.30,2010 was due to the addition of uncertain tax positions related to current and prior years’ activity.NSP-Minnesota’s amount of unrecognized tax benefits could significantly change in the next 12months as the IRS audit progresses and state audits resume.At this time, due to the uncertain nature of the audit process, it is not reasonably possible to estimate an overall range of possible change. 5.Rate Matters Except to the extent noted below, the circumstances set forth in Note 13 to the consolidated financial statements included in NSP-Minnesota’s Annual Report on Form10-K for the year ended Dec.31,2009 appropriately represent, in all material respects, the current status of other rate matters, and are incorporated herein by reference. Pending and Recently Concluded Regulatory Proceedings— Minnesota Public Utilities Commission (MPUC) Base Rate NSP-Minnesota Gas Rate Case — In November2009, NSP-Minnesota filed a request with the MPUC to increase Minnesota natural gas rates by $16.2million for 2010, based on a return on equity (ROE) of 11 percent, an equity ratio of 52.46 percent and a rate base of $441 million.The overall request seeks an additional $3.5 million, effective Jan. 1, 2011, for recovery of pension funding costs necessary to comply with federal law.In December2009, the MPUC approved an interim rate increase of $11.1million, subject to refund.Interim rates went into effect on Jan.11,2010. NSP-Minnesota made several adjustments and is currently seeking an increase of $10.0 million based on a 10.6 percent ROE.The Office of Energy Security (OES) revised its case and is now recommending an increase of approximately $7.5 million based on a 10.09 percent ROE.NSP-Minnesota and the Minnesota Office of Attorney General (OAG) agreed on treatment of pension issues, for future rate proceedings, and NSP-Minnesota is no longer seeking a 2011 step-in of pension expense.The OAG continued to recommend further adjustments in bad debt expense, distribution operating and maintenance (O&M) expenses and the cost of debt. In October 2010, the administrative law judge (ALJ) issued his report and recommended a rate increase of approximately $8 million, based on a 10.09 percent ROE.A decision from the MPUC is anticipated late in the fourth quarter of 2010. 8 Table of Contents Electric, Purchased Gas and Resource Adjustment Clauses Transmission Cost Recovery (TCR) Rider — The MPUC has approved a TCR rider that allows annual adjustments to retail electric rates to provide recovery of certain incremental transmission investments between rate cases.In April 2010, the MPUC approved the 2010 TCR rider that will recover approximately $10.8 million in 2010.In October 2010, NSP-Minnesota filed its 2011 rider recovery request, seeking approval to recover approximately $12.9 million during 2011. Renewable Energy Standard (RES) Rider — The MPUC has approved a RES rider to recover the costs for utility-owned projects implemented in compliance with the Minnesota RES.In April 2010, the MPUC approved the 2010 RES rider that resulted in $38.4 million in revenue recovery beginning May 1, 2010.In October 2010, NSP-Minnesota filed its 2011 rider recovery request, seeking approval to recover approximately $67.8 million during 2011. State Energy Policy (SEP) Rider — In March 2010, NSP-Minnesota filed a request to recover approximately $2.5 million of Minnesota electric retail revenue requirements, and $0.7 million of natural gas retail revenue requirements during the July 2010-June 2011 timeframe related to SEP mandates.In September 2010, the MPUC issued an order approving NSP-Minnesota’s petition with a rate implementation date of Oct.1,2010. Metropolitan Emissions Reduction Project (MERP) Rider— In December2009, the MPUC authorized NSP-Minnesota to recover the 2010 revenue requirements related to environmental improvement projects amounting to approximately $116.7million in 2010 through the MERP rider.In October 2010, NSP-Minnesota filed a request to recover approximately $111.4million during 2011.Final MPUC action is pending. Renewable Development Fund (RDF) Rider —The MPUC has approved an RDF rider that allows annual adjustments to retail electric rates to provide for the recovery of RDF program and project expenses.In June 2010, the MPUC authorized NSP-Minnesota to recover $22.9 million in RDF expenses in 2010 through the RDF rider.The primary components of RDF costs are legislatively mandated expenses such as renewable energy production incentive payments, RDF grant project payments, and RDF program administrative costs.In October 2010, NSP-Minnesota filed its annual request to recover $19.2 million in expenses for 2011.Final MPUC action is pending. Annual Automatic Adjustment Report for 2008/2009 — In September2009, NSP-Minnesota filed its annual electric and natural gas automatic adjustment reports for July1,2008 through June30,2009.During that time period, $803.6million in fuel and purchased energy costs were recovered from Minnesota electric customers through the fuel clause adjustment (FCA).In addition, approximately $499.4million of purchased natural gas and transportation costs were recovered from Minnesota natural gas customers through the purchased gas adjustment (PGA).In June 2010, the OES filed comments recommending approval of the 2008/2009natural gas automatic adjustment report.FCA and PGA recovery remains provisional and potentially subject to refund until the MPUC issues an order approving the automatic adjustment report for the period.Final MPUC action is pending. Annual Automatic Adjustment Report for 2009/2010 — In September 2010, NSP-Minnesota filed its annual electric and natural gas automatic adjustment reports for July1,2009 through June30,2010.During that time period, $749.5million in fuel and purchased energy costs were recovered from Minnesota electric customers through the FCA.In addition, approximately $354.5million of purchased natural gas and transportation costs were recovered from Minnesota natural gas customers through the PGA.FCA and PGA recovery remains provisional and potentially subject to refund until the MPUC issues an order approving the automatic adjustment report for the period.Final MPUC action is pending. 6.Commitments and Contingent Liabilities Except as noted below and in Note 5 to the consolidated financial statements in this Quarterly Report on Form10-Q, the circumstances set forth in Notes 13, 14 and 15 to the consolidated financial statements in NSP-Minnesota’s Annual Report on Form10-K for the year ended Dec.31,2009 appropriately represent, in all material respects, the current status of commitments and contingent liabilities, including those regarding public liability for claims resulting from any nuclear incident and are incorporated herein by reference. The following include commitments, contingencies and unresolved contingencies that are material to NSP-Minnesota’s financial position. 9 Table of Contents Commitments Variable Interest Entities—Effective Jan.1,2010, NSP-Minnesota adopted new guidance on consolidation of variable interest entities contained in ASC 810 Consolidation.The guidance requires enterprises to consider the activities that most significantly impact an entity’s financial performance, and power to direct those activities, when determining whether an entity is a variable interest entity and whether an enterprise is a variable interest entity’s primary beneficiary. Purchased Power Agreements—NSP-Minnesota has entered into agreements with other utilities and energy suppliers for purchased power to meet system load and energy requirements, replace generation from company-owned units under maintenance or during outages, and meet operating reserve obligations. NSP-Minnesota has various pay-for-performance contracts with expiration dates through the year 2034.In general, these contracts provide for energy payments based on actual power taken under the contracts as well as capacity payments.Capacity payments are typically contingent on the independent power producing entity meeting certain contract obligations, including plant availability requirements.Certain contractual payments are adjusted based on market indices; however, the effects of price adjustments are mitigated through purchased energy cost recovery mechanisms. NSP-Minnesota purchases power from independent power producing entities that own natural gas or biomass fueled power plants.Under certain purchased power agreements with these entities, NSP-Minnesota is required to reimburse natural gas or biomass fuel costs, or to participate in tolling arrangements under which NSP-Minnesota procures the natural gas required to produce the energy that NSP-Minnesota purchases.These purchased power agreements have been determined by NSP-Minnesota to create variable interests in the independent power producing entities; therefore, certain independent power producing entities are variable interest entities. NSP-Minnesota is not subject to risk of loss from the operations of these entities, and no significant financial support has been, or is in the future required to be provided other than contractual payments for energy and capacity set forth in purchased power agreements. NSP-Minnesota has evaluated each of these variable interest entities for possible consolidation, including review of qualitative factors such as the length and terms of the contract, control over O&M, historical and estimated future fuel and electricity prices, and financing activities.NSP-Minnesota has concluded that these entities are not required to be consolidated in its consolidated financial statements because it does not have the power to direct the activities that most significantly impact the entities’ economic performance.As of Sept.30,2010 and Dec.31,2009, NSP-Minnesota had approximately 1,064 megawatts (MW) of capacity under long-term purchased power agreements with entities that have been determined to be variable interest entities. Environmental Contingencies NSP-Minnesota has been, or is currently, involved with the cleanup of contamination from certain hazardous substances at several sites.In many situations, NSP-Minnesota believes it will recover some portion of these costs through insurance claims.Additionally, where applicable, NSP-Minnesota is pursuing, or intends to pursue, recovery from other potentially responsible parties (PRPs) and through the rate regulatory process.New and changing federal and state environmental mandates can also create added financial liabilities for NSP-Minnesota, which are normally recovered through the rate regulatory process.To the extent any costs are not recovered through the options listed above, NSP-Minnesota would be required to recognize an expense. Site Remediation —NSP-Minnesota must pay all or a portion of the cost to remediate sites where past activities of NSP-Minnesota or other parties have caused environmental contamination.Environmental contingencies could arise from various situations including sites of former manufactured gas plants operated by NSP-Minnesota, its predecessors or other entities; and third party sites, such as landfills, for which NSP-Minnesota is alleged to be a PRP that sent hazardous materials and wastes.At Sept.30,2010 and Dec.31,2009, the liability for the cost of remediating these sites was estimated to be $0.3 million, of which $0.2 million was considered to be a current liability. Third Party and Other Environmental Site Remediation Asbestos Removal —Some of NSP-Minnesota’s facilities contain asbestos.Most asbestos will remain undisturbed until the facilities that contain it are demolished or renovated.NSP-Minnesota has recorded an estimate for final removal of the asbestos as an asset retirement obligation.See additional discussion of asset retirement obligations in Note 14 of the NSP-Minnesota Annual Report on Form10-K for the year ended Dec.31,2009.It may be necessary to remove some asbestos to perform maintenance or make improvements to other equipment.The cost of removing asbestos as part of other work is immaterial and is recorded as incurred as operating expenses for maintenance projects, capital expenditures for construction projects or removal costs for demolition projects. 10 Table of Contents Other Environmental Requirements Environmental Protection Agency (EPA) Greenhouse Gas (GHG) Rulemaking — In December 2009, in response to the U.S. Supreme Court’s decision in Massachusetts vs. EPA, 549 U.S. 497 (2007), the EPA issued its “endangerment” finding that GHG emissions endanger public health and welfare and that emissions from motor vehicles contribute to the GHGs in the atmosphere.The EPA has promulgated permit requirements for GHGs for large new and modified stationary sources, such as power plants.These regulations will become applicable in 2011. Clean Air Interstate Rule (CAIR)— In March2005, the EPA issued the CAIR to further regulate sulfur dioxide (SO2) and nitrogen oxide (NOx) emissions.The objective of CAIR is to cap emissions of SO2 and NOx in the eastern United States, including Minnesota.In 2008, the U.S. Court of Appeals for the District of Columbia vacated and remanded CAIR.In July 2010, the EPA issued the proposed Clean Air Transport Rule (CATR), which would replace CAIR by requiring SO2 and NOx reductions in 31 states and the District of Columbia.The EPA is proposing to reduce these emissions through federal implementation plans for each affected state.The EPA’s preferred approach would set emission limits for each state and allow limited interstate emissions trading.As proposed, CATR will impact Minnesota for annual SO2 and NOx emissions.NSP-Minnesota is analyzing the proposed rule to determine whether emission reductions are needed from its facilities.Until CATR becomes final, NSP-Minnesota will continue activities to support CAIR compliance.In November 2009, the EPA published a rulestaying the effectiveness of CAIR in Minnesota effective in December 2009.Cost estimates are therefore not included at this time for NSP-Minnesota. Clean Air Mercury Rule(CAMR)— In March2005, the EPA issued the CAMR, which regulated mercury emissions from power plants.In February2008, the U.S. Court of Appeals for the District of Columbia vacated the CAMR, which impacted federal CAMR requirements, but not necessarily state-only mercury legislation and rules.The EPA has agreed to finalize Maximum Achievable Control Technology emission standards for all hazardous air pollutants from electric utility steam generating units by November2011 to replace the CAMR.NSP-Minnesota anticipates that the EPA will require affected facilities to demonstrate compliance within three to five years. Minnesota Mercury Legislation — In May2006, the Minnesota legislature enacted the Mercury Emissions Reduction Act of 2006 (Act) providing a process for plans, implementation and cost recovery for utility efforts to curb mercury emissions at certain power plants.For NSP-Minnesota, the Act covers units at the A.S. King and Sherco generating facilities.NSP-Minnesota installed and is operating and maintaining continuous mercury emission monitoring systems at these generating facilities. In November2008, the MPUC approved and ordered the implementation of the Sherco Unit3 and A.S. King mercury emission reduction plans.A sorbent injection control system was installed at Sherco Unit3 in December2009, with installation at A.S. King scheduled for December2010.In November 2009, the MPUC authorized NSP-Minnesota to collect approximately $3.5million from customers through a mercury rider in 2010. In December 2009, NSP-Minnesota filed its mercury control plan at Sherco Units1 and 2 with the MPUC and the Minnesota Pollution Control Agency (MPCA).In June 2010, the MPCA filed its comments on the Sherco Unit 1 and 2 mercury plan and believes the plan to be appropriate under the Act.The MPUC is expected to either approve or disapprove the plan by Dec.15,2010.Assuming that the plan is approved, NSP-Minnesota expects to file for recovery of the costs to implement the plan through the mercury cost recovery rider. Regional Haze Rules— In June2005, the EPA finalized amendments to the July1999 regional haze rules.These amendments apply to the provisions of the regional haze rulethat require emission controls, known as best available retrofit technology (BART), for industrial facilities emitting air pollutants that reduce visibility by causing or contributing to regional haze. NSP-Minnesota submitted its BART alternatives analysis for Sherco Units 1 and 2 in October2006.The MPCA reviewed the BART analyses for all units in Minnesota and determined that overall, compliance with CAIR is better than BART.The MPCA completed their BART determination and proposed SO2 and NOx limits in the draft state implementation plan (SIP) that are equivalent to the reductions made under CAIR. 11 Table of Contents In October 2009, the U.S. Department of the Interior certified that a portion of the visibility impairment in Voyageurs and Isle Royale National Parks is reasonably attributable to emissions from NSP-Minnesota’s Sherco Units1 and 2.The EPA is required to make its own determination as to whether Sherco Units1 and 2 cause or contribute to visibility impairment and, if so, whether the level of controls proposed by MPCA is appropriate. The MPCA determined that this certification does not alter the proposed SIP.The SIP proposes BART controls for the Sherco generating facilities that are designed to improve visibility in the national parks, but does not require Selective Catalytic Reduction (SCR) on Units1 and 2.The MPCA concluded that the minor visibility benefits derived from SCR do not outweigh the substantial costs.In December 2009, the MPCA Citizens Board approved the SIP, which has been submitted to the EPA for approval.The EPA is expected to complete its review of the SIP, as well as the Sherco Units 1 and 2 BART determination before the end of 2010. Federal Clean Water Act — The federal Clean Water Act (CWA) requires the EPA to regulate cooling water intake structures to assure that these structures reflect the best technology available (BTA) for minimizing adverse environmental impacts.In July2004, the EPA published phaseII of the rule, which applies to existing cooling water intakes at steam-electric power plants.Several lawsuits were filed against the EPA challenging the phaseII rulemaking.In April2009, the U.S. Supreme Court issued a decision in Entergy Corp. vs. Riverkeeper,Inc., concluding that the EPA can consider a cost benefit analysis when establishing BTA.The decision overturned only one aspect of the Court of Appeals’ earlier opinion, and gives the EPA the discretion to consider costs and benefits when it reconsiders its phaseII rules.Until the EPA fully responds, the rule’s compliance requirements and associated deadlines will remain unknown.As such, it is not possible to provide an accurate estimate of the overall cost of this rulemaking at this time. As part of NSP-Minnesota’s 2009 CWA permit renewal for the Black Dog plant, the MPCA required that the plant submit a plan for compliance with the CWA. The compliance plan was submitted for MPCA review and approval in April 2010. The MPCA is currently reviewing the proposal in consultation with the EPA.NSP-Minnesota anticipates approval of the plan by the end of 2010. Proposed Coal Ash Regulation —In June 2010, the EPA published a proposed rule seeking comment on whetherto regulate coal combustion byproducts (often referred to as coal ash) as a special waste(subject to many of the requirements for hazardous waste) or as a solid (nonhazardous)waste. Coal ash is currently exempt from hazardous waste regulation.The EPA’s proposal would result in more comprehensive and expensive requirements related to management and disposal of coal ash.The EPA has extended the public comment period on the proposed rule until Nov.19,2010.The EPAis also seeking comment onwhat regulations are appropriate for the beneficial reuse of coal ash. The timing, scope and potential cost of any final rule that might be implemented are not determinable at this time. Legal Contingencies Lawsuits and claims arise in the normal course of business.Management, after consultation with legal counsel, has recorded an estimate of the probable cost of settlement or other disposition of them.The ultimate outcome of these matters cannot presently be determined.Accordingly, the ultimate resolution of these matters could have a material adverse effect on NSP-Minnesota’s financial position and results of operations. Environmental Litigation State of Connecticut vs. Xcel Energy Inc. et al.— In 2004, the attorneys general of eight states and New York City, as well as several environmental groups, filed lawsuits in U.S. District Court in the Southern District of New York against five utilities, including Xcel Energy, the parent company of NSP-Minnesota, to force reductions in carbon dioxide (CO2) emissions.The other utilities include American Electric Power Co., Southern Co., Cinergy Corp. and Tennessee Valley Authority.The lawsuits allege that CO2 emitted by each company is a public nuisance.The lawsuits do not demand monetary damages.Instead, the lawsuits ask the court to order each utility to cap and reduce its CO2 emissions.On Sept.19,2005, the court granted a motion to dismiss on constitutional grounds.On appeal in September 2009, the U.S. Court of Appeals for the Second Circuit reversed the lower court decision.In August2010, defendants filed a petition for review with the U.S. Supreme Court. 12 Table of Contents Comer vs. Xcel EnergyInc. et al.— In 2006, Xcel Energy, the parent company of NSP-Minnesota, received notice of a purported class action lawsuit filed in U.S. District Court in the Southern District of Mississippi.The lawsuit names more than 45 oil, chemical and utility companies, including Xcel Energy, as defendants and alleges that defendants’ CO2 emissions “were a proximate and direct cause of the increase in the destructive capacity of Hurricane Katrina.”Plaintiffs allege negligence and public and private nuisance and seek damages related to the loss resulting from the hurricane.Xcel Energy believes this lawsuit is without merit and intends to vigorously defend itself against these claims.In August2007, the court dismissed the lawsuit in its entirety against all defendants on constitutional grounds.Plaintiffs filed a notice of appeal to the U.S. Court of Appeals for the Fifth Circuit.In October 2009, the U.S. Court of Appeals for the Fifth Circuit reversed the district court decision, in part, concluding that the plaintiffs pleaded sufficient facts to overcome the constitutional challenges that formed the basis for dismissal by the district court.A subsequent petition by defendants, including Xcel Energy, for en banc review was granted.On May28,2010, the U.S. Court of Appeals for the Fifth Circuit ruled that it lacked an en banc quorum of nine active members to hear the case.It dismissed the appeal, which resulted in the reinstatement of the district court’s opinion dismissing the case.Plaintiffs subsequently filed with the U.S. Supreme Court a writ of mandamus, which is a procedure requesting the court to order the Fifth Circuit to review plaintiffs’ earlier appeal.Defendants intend to oppose this request. Native Village of Kivalina vs. Xcel EnergyInc. et al.— In 2008, the City and Native Village of Kivalina, Alaska, filed a lawsuit in U.S. District Court for the Northern District of California against Xcel Energy, the parent company of NSP-Minnesota, and 23 other utilities, oil, gas and coal companies.Plaintiffs claim that defendants’ emission of CO2 and other GHGs contribute to global warming, which is harming their village.Xcel Energy believes the claims asserted in this lawsuit are without merit and joined with other utility defendants in filing a motion to dismiss on June30,2008.In October 2009, the U.S. District Court dismissed the lawsuit on constitutional grounds.In November 2009, plaintiffs filed a notice of appeal to the U.S. Court of Appeals for the Ninth Circuit.All briefs related to this appeal have been filed.It is unknown when the Ninth Circuit will render a final opinion. United States vs. Xcel Energy Inc. et al. — In June 2010, the U.S. Department of Justice and the EPA filed a complaint in the U.S. District Court in Minnesota against Xcel Energy,alleging that Xcel Energy has failed to fully respond to certaininformation requests issued by the EPA. Over the last ten years, Xcel Energy has responded to numerous information requests from the EPA pursuant to section 114 of the Clean Air Act (CAA). The requests focused on past projectsundertakenat Xcel Energy’s Sherco and Black Dog plants to determine whether these projects werecarried out in compliance with the New Source Review requirements. Xcel Energy has complied with these requests and produced thousands of pages of documents. In June 2009, the EPA issued a supplemental information request which, among other things, asked for ten years of prospective capital project documentation related toprojectsthat may be undertaken in the futureat the plants. Xcel Energy believed that the request for future project information exceeded the EPA’s CAA authority and filed a motion to dismiss the lawsuit.The EPA filed a motion for preliminary injunction in which it narrowed its request to two years of prospective capital project documentation.On Sept.27,2010, the court denied Xcel Energy’s motion to dismiss and ruled that two years of future documentation is reasonable, but rejected the request for ten years of documentation.The court granted the EPA’s motion for a preliminary injunction and ruled that a limited set of responsive documents be produced.Xcel Energy is complying with this order. Employment, Tort and Commercial Litigation Siewert vs. Xcel Energy — In 2004, plaintiffs, the owners and operators of a Minnesota dairy farm, brought an action in Minnesota state court against NSP-Minnesota alleging negligence in the handling, supplying, distributing and selling of electrical power systems; negligence in the construction and maintenance of distribution systems; and failure to warn or adequately test such systems.Plaintiffs allege decreased milk production, injury, and damage to a dairy herd as a result of stray voltage resulting from NSP-Minnesota’s distribution system.Plaintiffs claim losses of approximately $7million.NSP-Minnesota denies all allegations.In December2008, the Court of Appeals issued a decision ordering dismissal of plaintiffs’ claims for injunctive relief, but otherwise rejecting NSP-Minnesota’s contentions and ordering the matter remanded for trial.The Minnesota Supreme Court subsequently granted NSP-Minnesota’s petition for further review and heard oral arguments in December 2009.It is uncertain when the Minnesota Supreme Court will render a decision. Nuclear Waste Disposal Litigation— In 1998, NSP-Minnesota filed a complaint in the U.S. Court of Federal Claims against the United States requesting breach of contract damages for the U.S. Department of Energy’s (DOE) failure to begin accepting spent nuclear fuel by Jan.31,1998, as required by the contract between the DOE and NSP-Minnesota.At trial, NSP-Minnesota claimed damages in excess of $100million through Dec.31,2004.In September 2007, the court awarded NSP-Minnesota $116.5million in damages.In December2007, the court denied the DOE’s motion for reconsideration.In February2008, the DOE filed an appeal to the U.S. Court of Appeals for the Federal Circuit, and NSP-Minnesota cross-appealed on the cost of capital issue.It is uncertain when the Court will issue a decision.Results of the judgment will not be recorded in earnings until the appeal, regulatory treatment and amounts to be shared with ratepayers have been resolved.Given the uncertainties, it is unclear as to how much, if any, of this judgment will ultimately have a net impact on earnings. 13 Table of Contents In August2007, NSP-Minnesota filed a second complaint against the DOE in the U.S. Court of Federal Claims (NSPII), again claiming breach of contract damages for the DOE’s continuing failure to abide by the terms of the contract.This lawsuit will claim damages for the period Jan.1,2005 through Dec.31,2008, which includes costs associated with the storage of spent nuclear fuel at Prairie Island and Monticello, as well as the costs of complying with state regulation relating to the storage of spent nuclear fuel.Per the court’s scheduling order, NSP-Minnesota believes that it has suffered damages in excess of $250million.The DOE claims NSP-Minnesota is entitled to at most approximately $55 million.Trial is expected to take place in early 2011. EnviroTech Remediation Services, Inc. vs. Brandenburg Industrial Services Co., NSP- Minnesota, et al. — In 2009, a mechanic’s lien foreclosure lawsuit was served against NSP-Minnesota by EnviroTech Remediation Services, Inc. (EnviroTech), and other defendants.EnviroTech’s claims against NSP-Minnesota arise out of mechanics’ liens recorded by EnviroTech and its subcontractors against NSP-Minnesota’s High Bridge generating plant property in St. Paul, Minn., in the amount of approximately $7.0 million plus attorneys’ fees and interest.EnviroTech is a subcontractor to Brandenburg Industrial Services Co. (Brandenburg), a general construction company hired by NSP-Minnesota to perform demolition services and asbestos and lead abatement work at the old High Bridge generating plant.Brandenburg subcontracted part of its asbestos and lead abatement work to EnviroTech. EnviroTech claims it and its subcontractors furnished additional work and materials during performance of the Brandenburg/EnviroTech subcontract.EnviroTech seeks additional compensation from Brandenburg and NSP-Minnesota for the claimed extra work and materials.Further, EnviroTech notified NSP-Minnesota of an additional $3.0 million claim in the lawsuit for destruction of business against Brandenburg and NSP-Minnesota. In June 2010, NSP-Minnesota participated in court-ordered mediation with EnviroTech and Brandenburg.The parties did not reach resolution at the mediation, but subsequently reached a settlement in principle.The parties continue to work to finalize settlement terms. 7.Short-Term Borrowings and Other Financing Instruments Commercial Paper— At Sept.30,2010 and Dec.31,2009, NSP-Minnesota had no commercial paper outstanding.The total commercial paper available for issuance was $482 million. Money Pool — Xcel Energy and its utility subsidiaries have established a money pool arrangement that allows for short-term investments in and borrowings from the utility subsidiaries between each other.The holding company may make investments in the utility subsidiaries at market-based interest rates; however, the money pool arrangement does not allow the utility subsidiaries to make investments in the holding company. The following table presents money pool investments for NSP-Minnesota: (MillionsofDollars) Sept.30, 2010 Dec.31, 2009 Money pool investments $
